Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit
No. 15-1190

                     UNITED STATES OF AMERICA,

                                Appellee,

                                     v.

                      OSCAR FIGUEROA-QUIÑONES,

                        Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. Francisco A. Besosa, U.S. District Judge]


                                  Before

                        Howard, Chief Judge,
              Torruella and Thompson, Circuit Judges.


     Eric Alexander Vos, Federal Public Defender, District of
Puerto Rico, Vivianne M. Marrero, Assistant Federal Public
Defender, Supervisor, Appeals Section, and Liza L. Rosado-
Rodriguez, Research and Writing Specialist, on brief for
appellant.
     Rosa Emilia Rodríguez-Vélez, United States Attorney, Nelson
Pérez-Sosa, Assistant United States Attorney, Chief, Appellate
Division, and Julia M. Meconiates, Assistant United States
Attorney, on brief for appellee.


                           October 31, 2016
               THOMPSON,   Circuit   Judge.     Defendant-Appellant   Oscar

Figueroa-Quiñones ("Figueroa") challenges the 72-month sentence

imposed upon him on both procedural and substantive reasonableness

grounds.

               The facts underlying this case are, for the most part,

uncontested.1       On February 21, 2014, Homeland Security received

information from a confidential informant regarding an illegal

marijuana growth laboratory inside a residence in Guaynabo, Puerto

Rico.       After Homeland Security agents, accompanied by Puerto Rico

police officers, went to the residence and announced themselves,

they made a warrantless entry after hearing suspicious noises --

a toilet flushing and the unloading of a gun -- sounds they thought

to be the destruction of evidence.           Agents immediately located and

detained Figueroa and two others.             During a quick scan of the

premises, the officers observed a gun on top of a microwave, live

marijuana plants, and large quantities of loose marijuana.

               After reading Figueroa his Miranda rights, officers

proceeded to interview him on site.               At first he denied any

connection to the residence, but eventually admitted it was his

home. During the questioning, Figueroa initially gave the officers


        1
       This sentencing appeal follows a guilty plea, and we
therefore "glean the relevant facts from the change-of-plea
colloquy,   the  unchallenged   portions  of  the   presentence
investigation report (PSI Report), and the record of the
disposition hearing." United States v. Vargas, 560 F.3d 45, 47
(1st Cir. 2009).


                                     - 2 -
verbal consent to search his vehicle, leading to the discovery of

firearm    magazines.      Later,   he   consented   to   a   search   of   the

residence,2 which resulted in the seizure of over 50 marijuana

plants; a large amount of unpackaged marijuana; drug growing and

packaging paraphernalia; and a variety of artillery, including an

unloaded AK-47 assault rifle, two AK-47 assault rifle magazines,

and a loaded Glock pistol.

            After his arrest and after waiving his Miranda rights

for a second time, Figueroa confessed to Homeland Security agents

to being the owner of the munitions and the operator of the growth

laboratory.    Then several days later, a federal grand jury sitting

in the District of Puerto Rico returned a two-count indictment,

charging    Figueroa    with   possession   with     intent   to   distribute

controlled substances and possession of a firearm in furtherance

of a drug-trafficking crime.

            On the heels of the indictment came Figueroa's motion to

dismiss and motion to suppress the evidence gathered during the

warrantless search.        The district court denied the motion to

dismiss.      As for the suppression motion, after conducting an

evidentiary    hearing,    a   magistrate   judge    recommended    that    the

motion be granted.        Following the government's objection to the


     2 Officers explained that a warrant could be obtained for his
residence, but Figueroa stated (according to an agent) that "he
would rather get the search 'over with,' and he signed the consent
to search form."


                                    - 3 -
magistrate judge's report and recommendation, a de novo hearing

was scheduled before the district court; however, the merits were

never addressed because the parties reached a preliminary plea

agreement.

             The agreement, which called for Figueroa to plead guilty

to possession of a firearm in furtherance of a drug-trafficking

crime, 18 U.S.C. § 924(c)(1)(a), proposed, inter alia, a sentence

of 60 months' imprisonment, the statutory minimum.

             Subsequent to the plea entry, the probation department

prepared     a    presentence          investigation       report      ("PSI    report")

recommending the same sentence as the plea agreement.                        Thereafter,

Figueroa     filed        a     sentencing        memorandum       highlighting        his

cooperation with the government and characterizing his unlawful

activity as being the result of his mistakes.                            Letters from

Figueroa's       family       and    friends,     vouching       for   his     character,

accompanied the memorandum.

             On January 13, 2015, sentencing day, the court reviewed

the   PSI    report       and       acknowledged       receipt    of   the     sentencing

memorandum.         At    the       court's    invitation,       Figueroa    offered   an

allocution, expressing repentance and remorse, and reiterating

some of the positive aspects of his sentencing memorandum. Counsel

for Figueroa and the government stood by the 60-month term prison

recommendation in the plea agreement.

             When    all      had     been     heard    from,    the   district     court


                                              - 4 -
proceeded with its sentencing task. First, the court properly

calculated the applicable guideline sentencing range.                 Then, after

reviewing the PSI report -- and finding it satisfactory -- the

court     went     on     to     describe    some     of    Figueroa's   personal

characteristics: his age - 32; education - high school graduate;

employment history - unemployed on date of sentencing; and personal

drug use.        It also acknowledged that Figueroa was a first-time

offender, notwithstanding a previously dismissed criminal case

against    him,    and        expressly   indicated    it   had    considered   the

sentencing factors set forth in 18 U.S.C. § 3553(a). The court

spoke of the firearms seized and the impressive volume of marijuana

grown and harvested by the defendant.                 The court then turned its

attention to the high firearms and violent crime rate in Puerto

Rico, and noted the importance of deterrence.                Concluding that the

recommended 60-month sentence did not reflect the seriousness of

the offense, serve the end of deterrence, or promote respect of

the law, the court sentenced Figueroa to 72 months in prison and

5 years of supervised release.

            Following the court's explication, counsel for Figueroa

objected     to         the     heightened     sentence      and    requested     a

"reconsideration," arguing that the sentence was both procedurally

and substantively unreasonable.              The court denied that request.

            Figueroa now appeals, and, as below, he challenges both

the procedural and substantive reasonableness of his sentence.


                                          - 5 -
For the reasons set forth herein, we affirm.3

                              Our Review

             Reviewing this challenged sentence requires a two-step

process.   United States v. King, 741 F.3d 305, 307 (1st Cir. 2014)

(citing Gall v. United States, 552 U.S. 38, 51 (2007)).         First, we

resolve claims of procedural error (e.g., failing to consider the

§ 3553(a) factors or failing to adequately explain the sentence)

before   inquiring   into   whether   the   sentence   is   substantively

reasonable.     Id. at 308; United States v. Morales-Machuca, 546
F.3d 13, 25 (1st Cir. 2008).          We review preserved claims of

procedural     and   substantive    unreasonableness    for    abuse   of

discretion.     United States v. Flores-Machicote, 706 F.3d 16, 20

(1st Cir. 2013); United States v. Medina-Villegas, 700 F.3d 580,

583 (1st Cir. 2012).

                       Procedural Reasonableness

             Figueroa complains that the court did not correctly

assess the § 3553(a) factors: as he sees it, the court focused too

little on the positive aspects of his case (his first-time offender

status, the glowing character letters sent by family and friends,


     3 Although the plea agreement included a waiver-of-appeal
provision, that provision took effect only if Figueroa was
sentenced in accordance with the agreement's "terms, conditions,
and recommendations."    Because the court fashioned a sentence
different from that which was proposed, this waiver-of-appeal
provision does not prevent us from considering Figueroa's appeal.
See United States v. Fernández-Cabrera, 625 F.3d 48, 51 (1st Cir.
2010).


                                   - 6 -
and his cooperation with the government) and fixated too intensely

on the negative (the seriousness of the offense, the crime rate in

Puerto Rico, and deterrence and punishment considerations).4 Given

our standard of review, we cannot agree.


     4 Section 3553(a) provides seven factors for a sentencing
court to consider:

     The first factor is a broad command to consider "the
     nature and circumstances of the offense and the history
     and characteristics of the defendant." 18 U.S.C. §
     3553(a)(1). The second factor requires the consideration
     of the general purposes of sentencing, including:

          "the need for the sentence imposed—

          "(A) to reflect the seriousness of the
          offense, to promote respect for the law, and
          to provide just punishment for the offense;

          "(B) to afford adequate deterrence to criminal
          conduct;

          "(C) to protect the public from further crimes
          of the defendant; and

          "(D) to provide the defendant with needed
          educational or vocational training, medical
          care, or other correctional treatment in the
          most effective manner.”

     § 3553(a)(2).

     The third factor pertains to "the kinds of sentences
     available," § 3553(a)(3); the fourth to the Sentencing
     Guidelines; the fifth to any relevant policy statement
     issued by the Sentencing Commission; the sixth to "the
     need to avoid unwarranted sentence disparities," §
     3553(a)(6); and the seventh to "the need to provide
     restitution to any victims," § 3553(a)(7). Preceding
     this list is a general directive to "impose a sentence
     sufficient, but not greater than necessary, to comply
     with the purposes" of sentencing described in the second

                              - 7 -
             As for the positives, the court explicitly stated that

it   had   considered        all   of    the   §   3553(a)     factors.       Such    a

declaration,     as     we    have      repeatedly     said,    "is    entitled      to

significant weight," see United States v. Santiago–Rivera, 744
F.3d 229, 233 (1st Cir. 2014) (citing United States v. Dávila–

González, 595 F.3d 42, 49 (1st Cir. 2010)), and the record offers

us no reason to doubt the court. Indeed, the court talked about

the positives such as Figueroa's first-time offender status and

his cooperation with the government.                Moreover, the court went on

to make clear that it had reviewed the sentencing memorandum, which

described Figueroa's commendable character attributes, and had

reviewed as well the many letters of support submitted on his

behalf.

             As for the negatives cited by the court, our caselaw

makes    clear   that    community-based           elements    and    the   need   for

deterrence are "widely recognized" as important ingredients in the

sentencing calculus.         Flores-Machicote, 706 F.3d at 23.              And while

we have cautioned that a sentencing court must not focus "too much

on the community and too little on the individual" when it doles


        factor. § 3553(a) (2000 ed., Supp. V). The fact that §
        3553(a) explicitly directs sentencing courts to consider
        the Guidelines supports the premise that district courts
        must begin their analysis with the Guidelines and remain
        cognizant of them throughout the sentencing process.

Gall v. United States, 552 U.S. 38, 50 n.6 (2007).


                                         - 8 -
out a sentence, United States v. Rivera-González, 776 F.3d 45, 50

(1st Cir. 2015) (citations omitted), we cannot say that such an

improper balancing occurred in this case. The court's examination

of the particulars of Figueroa's case, and its reflections upon

the crime rate and gun violence statistics in Puerto Rico, were

part and parcel of a wholesale review of the circumstances of this

case.   Deterrence -- a legitimate sentencing goal, see id. at 50-

51 (citing 18 U.S.C. § 3553(a)(2)(B); Flores–Machicote, 706 F.3d

at 23) -- and community-based concerns are proper factors in the

court's sentencing calculus, and there is no indication that

excessive weight was given to either.

           Seeking a way around this predicament, Figueroa points

out that this crime-rate rationale has no limitations: "If Puerto

Rico is plagued by high crime rates at the time a defendant is

sentenced, that is reason enough to justify the need for increased

punishment and deterrence" -- but, conversely, "if crime rate is

down, then the court claims that the 'firearms initiative' is

working and thus, tougher sentences are required to ensure it

continues to diminish."    Figueroa concludes that this argument

leaves defendants "doomed in a merciless cycle." This point, while

potentially concerning in the abstract, does not trouble us in

this case.   Figueroa has "waived the argument" by not raising it

in his principal brief.   United States v. Jones, 748 F.3d 64, 73




                               - 9 -
(1st Cir. 2014) (citation omitted).5              And in any event, as we

discuss below, the district court's sentencing determination was

not erroneous.

           Overall, what we have here then, is an appellant whose

"real complaint is not that the court failed to consider the

section 3553(a) factors, but that the court did not assign the

weight   to     certain    factors   that        the     [appellant]        thought

appropriate."     See United States v. Ruiz-Huertas, 792 F.3d 223,

227 (1st Cir.), cert. denied, 136 S. Ct. 258 (2015); see also

United States v. Clogston, 662 F.3d 588, 593 (1st Cir. 2011)

(explaining that "the weighting of [sentencing] factors is largely

within   the   court's    informed   discretion").            Here,    the    court

correctly looked at everything presented to it, considered all

appropriate    sentencing     factors,    and,    in    the   end     and    in   its

substantial     discretion,     weighed     its        analysis     contrary       to

Figueroa's preferences.

           Moving on to the court's sentencing explanation, it,

too, we deem sufficient.       The court's thorough inspection of the



     5 Figueroa also seemingly suggests that the court should have
taken alleged police misconduct -- warrantless entry and
destruction of evidence -- into account in imposing the sentence.
And, the argument continues (at least implicitly), had the court
done so, he would have gotten a lighter sentence. But Figueroa
did not raise the claim at sentencing, nor does he develop it here,
so it is waived. See United States v. Zannino, 895 F.2d 1, 17 (1st
Cir. 1990) (deeming waived "issues adverted to in a perfunctory
manner, unaccompanied by some effort at developed argumentation").


                                  - 10 -
case led it to conclude and to parse why the 60-month proposed

sentence did not suitably account for the seriousness of the crime,

nor sufficiently reflect the imperative notions of just punishment

and deterrence.   To us, the rationale and explanation offered by

the district court are clear, and to the extent any ambiguity can

be found, whatever gap there may be in the court's reasoning is

filled by "comparing what was argued by the parties or contained

in the [PSR] with what the judge did.”6    United States v. Ocasio–

Cancel, 727 F.3d 85, 91 (1st Cir. 2013) (quoting United States v.

Jiménez–Beltre, 440 F.3d 514, 519 (1st Cir. 2006) (en banc)).

          The bottom line is that we see no procedural error in

what the court did.

                      Substantive Reasonableness

          That leaves Figueroa's substantive-reasonableness claim

-- that the court failed to adequately consider the arguments

advanced in favor of the recommended sentence and neglected to

perform an individualized assessment, instead focusing on the

firearms initiative and local murder rate.     "There is rarely, if

ever, a single correct sentence in any specific case."    Santiago–

Rivera, 744 F.3d at 234.     So, we ask "whether the sentence, in

light of the totality of the circumstances, resides within the


     6 Although the parties also squabble about the district
court's post-sentencing Statement of Reasons, we do not need to
weigh in on that document's contents because we determined the
explanation given at the sentencing hearing was adequate.


                                - 11 -
expansive universe of reasonable sentences."     King, 741 F.3d at

308. A sentence will survive a challenge to its substantive

reasonableness as long as it rests on a "plausible sentencing

rationale" and reflects a "defensible result."    United States v.

Martin, 520 F.3d 87, 96 (1st Cir. 2008).   "A challenge directed at

substantive reasonableness is usually a heavy lift, and reversal

is 'particularly unlikely when . . . the sentence imposed fits

within the compass of a properly calculated [guideline sentencing

range].'"   Ruiz–Huertas, 792 F.3d at 228–29 (quoting United States

v. Vega–Salgado, 769 F.3d 100, 105 (1st Cir. 2014) (omission and

alteration in original)).

            The statute in play here clearly provides that anyone

who possesses a firearm in furtherance of a drug-trafficking crime

"shall, in addition to the punishment provided for such . . . drug

trafficking crime . . . be sentenced to a term of imprisonment of

not less than 5 years."7    18 U.S.C. § 924(c)(1)(A)(i).   The 72-

month sentence imposed by the court -- 12 months in excess of the

recommendation -- is defensible: given the court's focus on the



     7 We recently explained that the statutory mandatory minimum
sentence applicable in this case (60 months) is the guideline
sentence. See United States v. Bermúdez-Meléndez, 827 F.3d 160,
164 (1st Cir. 2016). When, as now, "application of the sentencing
guidelines yields a singular guideline sentence rather than a
guideline sentencing range . . . a sentence in excess of the
guideline sentence should be treated as an upward variance." Id.
This matters "because an upwardly variant sentence usually
requires a fuller explanation than a guideline sentence." Id.


                              - 12 -
large quantity of drugs involved, Figueroa's role in leasing an

apartment to renovate into a grow lab, and the guns and ammunition

seized,      the   chosen      sentence     inescapably     "resides     within   the

expansive universe of reasonable sentences." King, 741 F.3d at

308.   That the sentence exceeded the recommendation by 12 months

does   not    render      it   --   by    that    fact   alone    --   substantively

unreasonable.       See, e.g., Flores-Machicote, 706 F.3d at 25; United

States v. Vargas, 560 F.3d 45, 51 (1st Cir. 2009).                       Instead, a

court's rationale must be "plausible" and the sentence must fall

"within the expansive universe" of acceptable outcomes.                    King, 741
F.3d at 308 (citation omitted).             Here, the court's sentence passes

that test.

              In   sum,     the     court   offered      sufficiently     persuasive

explanations to justify the sentence imposed.                    Figueroa's conduct

was serious, and the deterrence and societal-protective needs are

great. We cannot say that the district court's sentencing decision

was outside the "expansive universe" of defensible results, and so

the sentence stands.           See id.

                                      Conclusion

              Our review ends here.          For the reasons elucidated above,

the sentence is

              Affirmed.




                                         - 13 -